Title: From George Washington to Richard Peters, 16 May 1793
From: Washington, George
To: Peters, Richard



Dear Sir,
[Philadelphia] May 16th 1793

Mr Young informs me, by a letter which I have lately received from him, that the accounts, relative to the state of agriculture, which I had collected from various quarters and transmitted to him last fall, have set him afloat on the High Seas of conjecture with respect to the Agriculture of this Country. The account which you had the goodness to prepare for me was among the number of those sent to Mr Young; And, as you had a hand in setting him afloat, it is but fair that you should lend your assistance to get him Landed again. I have therefore, my dear Sir, taken the liberty to send you the enclosed extracts from Mr Young’s letter, and must beg you to have the goodness, when convenient, to give such answers to the queries—& make such observations thereon as your knowledge of the subject may enable you to do. This is a common Cause—and I shall therefore make no apology for troubling you with it—The War he says, has prevented his taking a trip to this country that he might form from his own observation, an opinion of what is, and what might be done here in the Agricultural line. I am—Dr Sir Yr Obedt Servt.
